DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 in the reply filed on 3/1/2021 is acknowledged.
Claims 1-6 and 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/1/2021.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 10, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0148175 A1), hereinafter referred to as Liu, in view of Hofer et al. (US 2019 / 0306408 A1), hereinafter referred to as Hofer 
Regarding claim 7 Liu discloses a first electrical device comprising a first camera and (See FIG. 2 – image capturing unit 14A). 
the first camera having a coordinate system (See [0007 - a first coordinate system ), wherein the first camera captures a first image of a first portion of the volume of space (See [0019] - capture the first monitoring image I1) and wherein a first plurality of objects in the first image and assigns coordinates to each of the first plurality of objects (See [0020] and FIG. 3 - detect the moving object 18 and generates a first coordinate point; and [0023] and FIG. 3 plurality of moving object 18, 18’ and a plurality of first coordinate points Rl, R4);
a second electrical device comprising a second camera (See FIG. 2 - image capturing unit 14B).
wherein the second camera captures a second image of a second portion of the volume of space (See [0019] - capture the first monitoring image I2) and wherein a second plurality of objects in the second image and assigns coordinates to each of the second plurality of objects (See [0020] and FIG. 3 - detect the moving object 18 and generates a first coordinate point; and [0023] and FIG. 3 plurality of moving object 18, 18’ and a plurality of first coordinate points R2, R5); and
a controller communicably coupled to the first electrical device and the second electrical device (See FIG. 1 -operation processing unit 12 )
compares the coordinates of the first plurality of objects to the coordinates of the second plurality of objects to identify one or more duplicates (See [0020] - While a difference between the third coordinate point R3 and the second coordinate point R2 is smaller than a predetermined specific value, the first coordinate point Rl and the second coordinate point R2 can be considered as the same moving object 18); and
determines a total number of objects by summing the first plurality of objects with the second plurality objects and subtracting the one or more duplicates (See [0025] - object matching method of the present invention can eliminate the echoed coordinate points and provide the new reference numbers Pl, P2 for the moving object 18, 18', so as to match the object effectively and accurately for preventing the object from being repeatedly counted)
Liu does not explicitly disclose a first processor; a second processor; the second camera having the coordinate system; wherein the controller receives the coordinates of the first plurality of objects from the first electrical device; and receives the coordinates of the second plurality of objects from the second electrical device.
However, Hofer from the same or similar endeavor of multi-camera tracking discloses a first processor (See [0018] - processing a video stream on at least one first camera; and [0043] – camera devices 120 can also include a processor(s); a second processor (See [0018] -processing a video stream on the at least one second camera device and [0043] – camera devices 120 can also include a processor(s)), the second camera having the coordinate system (See [0018] -first camera device is caused to transmit coordinate information to at least one second camera device); wherein the controller receives the coordinates of the first plurality of objects from the first electrical device (See [0044] -receiving video and other information from the camera devices 120 );
receives the coordinates of the second plurality of objects from the second electrical device (See [0044] -receiving video and other information from the camera devices 120);
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Liu to add the teachings of Hofer as above, in order allow translation calculations and to optimize tracking accuracy. (Hofer, [0018]).
Regarding claim 8, Liu and Hofer disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Liu does not explicitly disclose the system of claim 7, wherein the second electrical device receives the coordinate system from the first electrical device.
However, Hofer from the same or similar endeavor of multi-camera tracking discloses the system of claim 7, wherein the second electrical device receives the coordinate system from the first electrical device (See [0018] -first camera device is caused to transmit coordinate information to at least one second camera device).
The motivation for combining Liu and Hofer has been discussed in connection with claim 7, above. 
Regarding claim 10, Liu and Hofer disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Furthermore, Liu discloses the system of claim 7, wherein the controller identifies the one or more duplicates when a first set of coordinates of the first plurality of objects is within a range of a second set of coordinates of the second plurality of objects (See [0010] - difference between the third coordinate point R3 and the second coordinate point R2 is smaller than a predetermined specific value, the first coordinate point Rl and the second coordinate point R2 can be considered as the same moving object 18)..
Regarding claim 11, Liu and Hofer disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Furthermore, Liu discloses the system of claim 7, wherein the first processor applies an error correction to the first image (See [0020] - transform parameter of the first coordinate system of the first monitoring image I1).
Regarding claim 13, Liu and Hofer disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim.
Liu does not explicitly disclose the system of claim 7, wherein the first electrical device comprises a first transceiver configured to communicate with the controller and the second electrical device comprises a second transceiver configured to communicate with the controller 
However, Hofer from the same or similar endeavor of multi-camera tracking discloses the system of claim 7, wherein the first electrical device comprises a first transceiver configured to communicate with the controller and the second electrical device comprises a second transceiver configured to communicate with the controller (See [0043] - communication device for conducting wireline or wireless communication).
The motivation for combining Liu and Hofer has been discussed in connection with claim 7, above. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Hofer, and further in view of Yamamoto (US 20170185828 A1), hereinafter referred to as Yamamoto
Regarding claim 9, Liu and Hofer disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim
Liu does not explicitly disclose the system of claim 7, wherein the controller provides the total number of objects to a software reporting tool for maintaining a total of all objects in the volume of space.
However, Yamamoto from the same or similar endeavor of multi-camera tracking discloses the system of claim 7, wherein the controller provides the total number of objects to a software reporting tool for maintaining a total of all objects in the volume of space (See [0132] - outputs the direction-basis count number of moving objects to server 300 via transmitter 
60. Server 300 adds the count result (passing number) corresponding to the count line).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Liu and Hofer to add the teachings of Yamamoto as above, in order to update a count number of moving objects (the number of moving objects having crossed the line (Yamamoto, [0132]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Hofer, and further in view of Casey (US 20180167547 A1), hereinafter referred to as Casey
Regarding claim 12, Liu and Hofer disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim
Liu does not explicitly disclose the system of claim 7, wherein the first electrical device and the second electrical device are configured so that they are unable to transmit images of the first volume of space and the second volume of space.
However, Casey from the same or similar endeavor of multi-camera tracking discloses the system of claim 7, wherein the first electrical device and the second electrical device are configured so that they are unable to transmit images of the first volume of space and the second volume of space (See [0203] - may not be configured to transmit images, or be configured to prevent the transmission of images).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings  disclosed by Liu and Hofer to add the teachings of Casey as above, in order to protect the privacy of the user, while using the image data (Casey, [0202]).
Claim 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, in view of Hofer, and further in view of Fu (US 10665072 B1), hereinafter referred to as Fu
Regarding claim 14, Liu and Hofer disclose all the limitations of claim 7, and is analyzed as previously discussed with respect to that claim
Liu does not explicitly disclose the system of claim 7, wherein the first electrical device comprises a first light fixture and the second electrical device comprises a second light fixture.
However, Fu from the same or similar endeavor of image system discloses the system of claim 7, wherein the first electrical device comprises a first light fixture and the second electrical device comprises a second light fixture (See FIG. 2 - light fixture 152).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings disclosed by Liu and Hofer to add the teachings of Fu as above, in order to discreetly mount a camera on a light fixture (Fu, Col. 5:4-5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 for additional references. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABIO S LIMA whose telephone number is (571)270-0625.  The examiner can normally be reached on Monday through Friday, 7:30 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FABIO S LIMA/Primary Examiner, Art Unit 2486